Citation Nr: 1608538	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety and posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in May 2014; and a substantive appeal was received in June 2014.   

The United States Court of Appeals for Veterans Claims (the Court) indicated that the VA cannot unduly limit its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In light of Clemons, and in view of the February 2011 VA examiner's opinion that the Veteran might suffer from anxiety, and the post service treatment records that suggest a possible diagnosis of depression, the Board has expanded the issue to include any acquired psychiatric disability. The issue is as stated on the title page.

The Veteran presented testimony at a Board hearing in August 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran was not receiving treatment for any psychiatric disability.  He also noted that the Veteran denied experiencing nightmares and denied experiencing any fear when he was in Vietnam.  The examiner found that the Veteran did not meet the criteria for PTSD, but that he might meet the criteria for some kind of anxiety disorder, but that issue was not fully examined.

Since that time, the Veteran began receiving outpatient treatment for psychiatric disorders (Virtual VA).  In June 2013, he was assessed with a depressive disorder and PTSD (VVA, 5/27/14, p. 68).  In December 2013, the Veteran reported that he constantly dreams of Vietnam (VVA, 5/27/14, p. 29).  

Additionally, in his August 2011 notice of disagreement, he was emphatic about the fact that he was afraid of losing his life in Vietnam.  He has argued that he has not had a normal life since Vietnam, thereby implying continuity of symptoms.    

Treatment reports dated March 1969 and July 1969 reflect that the Veteran was in Vietnam at that time (VBMS, 11/29/10, pgs. 43-45).  The service personnel records fail to show that he received the Combat Infantryman's Badge.  However, they reflect that he received the Vietnam Service Medal and that he was a Combat Security Policemen.  In a September 2010 correspondence, he stated that he was in a hostile war zone.  In a November 2010 statement, he stated that he was the victim of rocket attacks.  In the February 2011 rating decision, the RO found the Veteran's stressors to be verified.        

In May 2014, the February 2011 VA examiner noted that the Veteran has reported nightmares at some times, and then denied them at other times.  The examiner further noted that he attended college, worked for over 20 years at the Pine Bluff Arsenal, and then pastored a church.  The examiner found that there were not enough symptoms to warrant the diagnosis of PTSD.  The examiner did not render an opinion with regards to the Veteran's anxiety and depression symptoms. 

Given the stark contrast between the February 2011 VA examination findings and the statements made by the Veteran and his wife (through numerous correspondences and Board hearing testimony), the Board finds that a new examination is warranted.  In so finding, the May 2014 Disability Benefits Questionnaire is acknowledged but is not found to sufficiently evaluate the Veteran for purposes of determining a diagnosis and nexus to service.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination, by someone who has not previously examiner the Veteran, for the purpose of determining the nature and etiology of the Veteran's psychiatric disability, to include PTSD, depression, and anxiety.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity or whether the Veteran has PTSD due to a corroborated stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b) For any other diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed psychiatric disorder is the result of military service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




